Citation Nr: 0829765	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a right shoulder separation for the time period 
prior to September 22, 2006 (exclusive of a period of an 
assigned temporary total rating).

2.  Entitlement to a rating in excess of 40 percent for 
residuals of a right shoulder separation for the time period 
beginning September 22, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Seattle, Washington 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a February 2005 rating action, the RO continued a 
previously assigned 20 percent rating for residuals of a 
right shoulder separation, effective July 23, 2003 pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203.  That 
rating action also awarded a temporary total rating (TTR) of 
100 percent effective from April 22, 2004 to October 31, 
2004, based on surgery performed on the right shoulder; and, 
reinstated the 20 percent rating from November 1, 2004.  In 
the May 2005 rating action, the RO increased the rating to 30 
percent for the veteran's right shoulder disability, 
effective November 1, 2004.  A December 2005 Decision Review 
Officer (DRO) rating action increased the rating to 30 
percent, effective for the periods beginning July 23, 2003 
and November 1, 2004.  Thereafter, the veteran perfected an 
appeal as to the evaluation assigned for this service-
connected disability.  In a November 2007 DRO rating action, 
the RO increased the rating for the veteran's right shoulder 
disability to 40 percent, effective September 22, 2006.  
However, the issue of entitlement to a higher evaluation for 
a right shoulder disability remains before the Board.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in July 2008; a transcript of that hearing 
is of record.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  For the time period prior to November 22, 2006, the 
veteran's residuals of a right shoulder separation were 
manifested by findings of limitation of motion that did not 
equate to arm limitation of motion of 25 degrees from the 
side; ankylosis of the scapulohumeral articulation; or 
fibrous union, nonunion, or loss of head of the humerus.

3.  For the time period from November 22, 2006, the veteran's 
residuals of a right shoulder separation are manifested by 
findings of limitation of motion that do not equate to 
ankylosis of the scapulohumeral articulation limited to 25 
degrees of unfavorable abduction from the side; or humerus 
impairments including fibrous union, nonunion, or loss of 
head.


CONCLUSIONS OF LAW

1.  The rating criteria for an evaluation in excess of 30 
percent for residuals of a right shoulder separation have not 
been met for the time period prior to September 22, 2006 
(exclusive of a period of an assigned temporary total 
rating).  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203 
(2007).

2.  The rating criteria for an evaluation in excess of 40 
percent for residuals of a right shoulder separation have not 
been met for the time period from September 22, 2006.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5203 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's claim for 
entitlement to an increased rating for a right shoulder 
disability was received in July 2004.  In correspondence 
dated in August 2004, December 2004, and June 2008, he was 
notified of the provisions of the VCAA as they pertain to an 
increased evaluation for his service-connected right shoulder 
disability.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in May 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in March 
2006 and June 2008.  The Court also outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), additional notice 
requirements pursuant to 38 U.S.C.A. section 5103(a) for 
increased-compensation claims.  An additional notice as to 
this matter was provided in June 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and private treatment records have 
been obtained and associated with his claims file.  He has 
also been provided with multiple contemporaneous VA and QTC 
Medical Services (QTC) medical examinations to assess the 
current state of his service-connected right shoulder 
disability.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The veteran's right shoulder disability is evaluated under 
the criteria for a dominant extremity, because, as noted in 
the evidence discussed below, he is right-handed.  See 38 
C.F.R. § 4.69 (2007).

In this case, the veteran is assigned a 30 percent rating for 
his service-connected residuals of a right shoulder 
separation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5203 (2007) for the time period prior to September 22, 
2006, and is currently assigned a 40 percent rating for his 
right shoulder disability from September 22, 2006 under the 
same provisions.

By way of history, it should be noted that a rating action in 
December 1976 awarded the veteran service connection for 
residuals of a right shoulder separation and assigned a 
noncompensable rating, effective February 12, 1976.  There 
was no appeal of that decision.  In July 2003, the veteran 
requested a higher rating for the right shoulder disability, 
noting that his range of motion was diminishing, and he was 
in constant pain.  A rating action in September 2003, 
increased the rating for the right shoulder to 20 percent 
effective July 23, 2003.  There was no appeal of that 
decision.  

When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  See 38 
C.F.R. §§ 4.20, 4.27 (2007).  The diagnostic code is "built- 
up" by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  See 38 C.F.R. § 4.27 (2007).  
Then, the disability is rated by analogy under a diagnostic 
code for a closely related disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  
Therefore, the veteran's service-connected right shoulder 
disability residuals are rated according to the analogous 
condition of impairment of the clavicle or scapula under 
Diagnostic Code 5203.

520
0
Scapulohumeral articulation, ankylosis of:
Major
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007).

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007).

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).



520
3
Clavicle or scapula, impairment of:
Majo
r
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007).

           
 

38 C.F.R. § 4.71, Plate I (2007).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Factual Background and Analysis

The veteran's application for an increased rating was 
received in July 2004.  Pursuant to 38 C.F.R. § 3.400(o), the 
Board will examine the record to determine whether within the 
year prior to the July 2004 receipt of the application for a 
higher rating, it was "factually ascertainable" that an 
increase in disability had occurred.  In this regard, the 
veteran was granted a TTR from April 22, 2004 that extended 
to October 31, 2004.  Thus, the Board must review the 
evidence from July 2003 and subsequent to October 31, 2004 to 
determine whether a higher rating was merited during any 
applicable time period.  

In a November 2003 private treatment note, the veteran 
indicated that he was right-hand dominant and worked as an 
air traffic controller.  He reported that he had experienced 
right shoulder pain since 1973, but that it had worsened over 
the last 6 years.  He described experiencing pain when 
reaching overhead, weakness and mechanical symptoms, and 
sleep disturbance from the pain.  On physical examination, 
his private physician, J. N., M. D., noted that the veteran 
was able to elevate the right arm about 80 degrees actively, 
was deficient in internal rotation up the back with some 
weakness in supraspinatus testing and infraspinatus testing.  
Following a review of X-rays, Dr. N. assessed status post 
apparent distal clavicle fracture and acromioclavicular (AC) 
dislocation with reconstructive procedure, akin to a Weaver-
Dunn procedure.  Dr. N. added that the veteran appeared to 
have an impingement syndrome or perhaps a rotator cuff tear.  
In a December 2003 right shoulder magnetic resonance imaging 
(MRI) report, the examiner listed impressions of no rotator 
cuff tear and previous distal clavicle/AC joint and AC 
ligament resection.

An April 2004 private operative report showed that the 
veteran underwent outpatient right shoulder surgery that 
included open distal clavicle excision and excision of 
ectopic bone, right AC joint; right shoulder arthroscopy and 
arthroscopic acromioplasty; and scar revision.  The 
postoperative diagnoses were status post right shoulder 
Weaver-Dunn procedure with formation of ectopic bone, right 
shoulder impingement syndrome, and fraying articular surface 
rotator cuff.  

In an April 2005 VA orthopedic examination report that 
included an April 2004 X-ray report, the veteran complained 
of residual right shoulder pain that was worse in cold and 
wet weather and caused difficulty when dressing himself.  He 
stated that he could not take narcotic medications that were 
prescribed to manage his pain because he worked as an air 
traffic controller.  He indicated that he could not lift 
anything heavy above his shoulder, used his left arm for 
support to lift his right arm above his shoulder, and used 
his left arm to drive.  On physical examination, the 
physician noted that the veteran was in obvious pain, 
especially when his shoulder was hanging down.  The examiner 
found that the veteran's right shoulder range of motion was 
to 90 degrees on forward flexion when he started to get 
marked fasciculations, tremors, and pain in the joint.  
Abduction was to 90 degrees with pain, and the examiner noted 
that the veteran could only do a further 5 degrees and no 
further when the pain became so intense that he developed the 
same fasciculations and tremors and had to lower his arm.  
The examiner found that the veteran could not do any rotation 
due to pain and that he could not use his shoulder for any 
repetitive motion.  The diagnosis was degenerative joint 
disease status post repair of impingement syndrome, and the 
examiner questioned whether the veteran would be able to 
continue in his job if his shoulder did not improve.  The X-
ray report revealed a resection of the distal clavicle and 
indicated that the remaining bones were completely normal 
with no soft tissue calcification.

In an April 2006 private treatment note, the veteran 
complained of right shoulder pain and stated that he was 
taking Motrin for the pain, but would take [prescription] 
pain medication if he were not an air traffic controller.  He 
stated that he needed documentation for his VA claim that he 
was given pain medications for his severe pain.  The examiner 
noted that the veteran's right shoulder had diffuse 
tenderness to palpation over osseous landmarks and limited 
range of motion in all directions due to pain.  The 
assessment was chronic right shoulder pain with Vicodin, 
which the veteran would only take when off work for 3 days.

During a September 2006 VA fee basis examination, the veteran 
reported constant pain in his right shoulder for 30 years, 
but denied any incapacitation from his disability.  He 
described functional impairments to include a diminished 
ability to lift or carry with his right arm.  On physical 
examination, the physician noted that the veteran was right-
handed and that his right shoulder showed signs of weakness, 
tenderness, guarding of movement and a 12 by 1.2 centimeter 
scar.  His right shoulder range of motion was shown to be 
flexion to 80 degrees (with pain occurring at 60 degrees), 
abduction to 90 degrees (with pain occurring at 45 degrees), 
external rotation to 10 degrees (with pain occurring at 5 
degrees), and internal rotation to 90 degrees with no pain.  
The examiner stated that the veteran was additionally limited 
by pain, fatigue, weakness, and lack of endurance on 
repetitive use, but was not limited by incoordination.  The 
diagnosis was status post resection of the clavicular head, 
with widening of the AC joint shown by X-ray film.

In a December 2007 VA orthopedic examination report, the 
veteran reported constant pain in his right shoulder, 
weakness, stiffness, giving way, lack of endurance for yard 
work, fatigability while driving, and inability to sleep on 
the right side.  On physical examination, the physician noted 
that the veteran was right-handed and had weakness, 
tenderness, guarding of movement, and slight subluxation of 
his right shoulder.  His right shoulder range of motion was 
noted as flexion to 70 degrees, abduction to 55 degrees, 
external rotation to 20 degrees and internal rotation to 20 
degrees.  The examiner added that the right shoulder joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  The diagnosis was surgical scar status post 
repeated surgery of the right shoulder for chronic right 
shoulder separation.  Range of motion was noted to be limited 
by the diagnosis only and not by any other factor.  The 
examiner remarked that the effect of the disability on the 
veteran's usual occupation was limited reaching, lifting, and 
carrying, and the effect on his activities of daily living 
was some activities were limited by pain.

In a July 2008 hearing the veteran and his representative 
asserted that the veteran's right shoulder disability claim 
should be referred to the Director of Compensation and 
Pension Service for evaluation on an extraschedular basis 
because it presented an unusual disability picture.  The 
veteran testified that the requirements of his job as an air 
traffic controller prevented him from taking prescribed 
narcotics to reduce his pain.  As a result, he reported that 
the pain had interfered with his sleep and affected his 
mental alertness.  He described experiencing pain on 
repetitive motion when reaching between his keyboard and the 
radio and when lifting a 17-pound binder.  He denied any 
hospitalization related to his disability and reported 
missing approximately 2 and a half weeks of work since his 
job of more than 30 years was contracted to a private company 
in October 2004.  He stated that he last saw a doctor for his 
service-connected shoulder disability about one year earlier.

For the Time Period Prior to September 22, 2006

The aforementioned evidence does not reflect any findings 
that would warrant a rating in excess of 30 percent under the 
schedular criteria of the General Rating Formula for the time 
period prior to September 22, 2006.  Examination during that 
time revealed that abduction was to 90 degrees (April 2005), 
or in common parlance, to the shoulder level.  Under 
Diagnostic Code 5201, a 20 percent rating is in order.  
However, applying the DeLuca criteria, an additional 10 
percent is added for pain on movement of the joint under 
38 C.F.R. § 4.45 (1997).  None of the competent medical 
evidence of record during this time period shows that the 
veteran has an ankylosis of the scapulohumeral articulation; 
an arm limitation of motion of 25 degrees from the side; or a 
fibrous union, nonunion, or loss of head of the humerus.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202 (2007). 
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

Thus, the 30 percent rating is proper, and will not be 
disturbed.

For the Time Period From September 22, 2006

The November 2007 DRO rating decision increased the veteran's 
rating to 40 percent based on the findings of the September 
2006 VA fee basis examination, which showed a decreased range 
of motion.  In this case, motion of the right arm was greater 
than midway between the side and the shoulder, allowing for 
the 30 percent rating.  However, once again, applying the 
DeLuca criteria, an additional 10 percent is added for pain 
on movement of the joint under 38 C.F.R. § 4.45 (1997).  
Thus, the 40 percent rating is proper, and will not be 
disturbed.  

None of the competent medical evidence of record during this 
time period, however, shows that the veteran had an ankylosis 
of the scapulohumeral articulation or humerus impairments 
including fibrous union, nonunion, or loss of head.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2007).  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

In conclusion, the evidence of record does not reflect any 
findings that would warrant a rating in excess of 40 percent 
under the schedular criteria for the time period from 
September 22, 2006.

The December 2007 VA QTC joints examination report showed 
that on range of motion testing, the veteran was not 
additionally limited by pain, fatigue, or lack of endurance 
or incoordination after repetitive use.  Therefore, a higher 
disability rating for this period is not warranted based on 
the available evidence of record. 

Both  Periods

The Board acknowledges the veteran and his representative's 
contentions that his right shoulder disability is more 
severely disabling during these time periods.  However, the 
veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 30 percent for a 
right shoulder disability for the time period prior to 
September 22, 2006, exclusive of a period of an assigned 
temporary total rating, or in excess of 40 percent for the 
time period from September 22, 2006 on a schedular basis.  
Therefore, entitlement to an increased rating for a right 
shoulder disability for either time period is not warranted.  
The Board has considered additional staged ratings under Hart 
v. Mansfield, 21 Vet. App. 505 (2007), but concludes that 
they are not warranted.  Since the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board also finds that there is no evidence of unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating beyond the 30 and 40 
percent ratings already awarded during the applicable time 
periods.  While it was noted that the veteran's right 
shoulder disability has limited his ability to perform the 
usual reaching, lifting, and carrying requirements of his job 
as an air traffic controller, objective medical findings are 
not indicative of any unusual or marked interference with his 
current employment beyond that contemplated in the assigned 
30 and 40 percent ratings.  Consequently, exclusive of the 
period of an assigned temporary total rating, the assignment 
of ratings in excess of 30 percent for the time period prior 
to September 22, 2006 and in excess of 40 percent for the 
time period from September 22, 2006 under 38 C.F.R. § 3.321 
is not warranted for additional extraschedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

For the time period prior to September 22, 2006, exclusive of 
a period of an assigned temporary total rating, entitlement 
to a rating in excess of 30 percent for residuals of a right 
shoulder separation is denied.

For the time period from September 22, 2006, entitlement to a 
rating in excess of 40 percent for residuals of a right 
shoulder separation is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


